             Case 2:11-cr-00450-TLN Document 425 Filed 04/19/21 Page 1 of 2


     Timothy E. Warriner (SB#166128)
1    Attorney at Law
     455 Capitol Mall, Suite 802
2    Sacramento, CA 95814
     (916) 443-7141
3
     Attorney for defendant,
4    Pyotr Bondaruk
5
                            UNITED STATES DISTRICT COURT
6
                    FOR THE EASTERN DISTSRICT OF CALIFORNIA
7

8                                              )    Case No. 2:11-cr-00450 TLN
     UNITED STATES OF AMERICA,                 )
9                                              )    STIPULATION AND ORDER
                   Plaintiff,                  )    SETTING RESENTENCING
10                                             )    HEARING
           vs.                                 )
11                                             )
     PYOTR BONDARUK,                           )
12                                             )
                   Defendants.                 )
13

14         The parties hereby stipulate and agree that Mr. Pyotr Bondaruk’s matter be
15
     set for resentencing on June 3, 2021 at 9:30 a.m. It is further stipulated that the
16
     court adopt the following briefing schedule: defendant’s sentencing brief due May
17

18   14; government’s responding brief due May 21; defendant’s optional reply due
19
     May 28.
20
     DATED: April19, 2021                            /s/ Timothy E. Warriner, Attorney for
21                                                   Defendant, Pyotr Bondaruk
22
     DATED: April 19, 2021                           /s/ Lee S. Bickley, Assistant
23                                                   U.S.Attorney
24

25

26

                                                1
             Case 2:11-cr-00450-TLN Document 425 Filed 04/19/21 Page 2 of 2



1
                                         ORDER
2
           Pursuant to the above stipulation, this matter is set for a resentencing hearing
3

4    on June 3, 2021 at 9:30 a.m. The court adopts the briefing schedule pursuant to the
5
     above stipulation of the parties.
6
     DATED: April 19, 2021
7

8
                                                      Troy L. Nunley
9
                                                      United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                               2
